Citation Nr: 0600962	
Decision Date: 01/12/06    Archive Date: 01/19/06

DOCKET NO.  03-29 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of basic eligibility for Department of Veterans 
Affairs (VA) benefits.


WITNESSES AT HEARING ON APPEAL

Appellant and O.E.


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The appellant claims he had World War II service in the 
Commonwealth Army of the Philippines in the service of the U. 
S. Armed Forces for the Far East (USAFFE) and as a recognized 
guerrilla.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  The RO determined 
that new and material evidence had not been received to 
reopen a claim of basic eligibility for Department of 
Veterans Affairs (VA) benefits.  

The appellant and his grandson presented testimony at a 
personal hearing in June 2005 before the undersigned Veterans 
Law Judge.  A copy of the hearing transcript was attached to 
the claims file.  


FINDINGS OF FACT

1.  In December 1993, the RO disallowed the appellant's 
application for disability benefits because his name did not 
appear on the roster of recognized guerrillas in the records 
of the RO.  The appellant disagreed with the decision but did 
not perfect his appeal and thus it is a final decision.   

2.  In January 1995, the RO determined that the appellant did 
not meet basic eligibility requirements for VA benefits.  The 
appellant did not appeal this decision and thus it is a final 
decision.  

3.  Additional evidence received since the January 1995 
determination, although new, is not material, is either 
cumulative or redundant, and does not raise a reasonable 
possibility of substantiating the claim.  




CONCLUSION OF LAW

Evidence received since the final January 1995 determination 
wherein the RO determined that the appellant did not meet the 
basic eligibility requirements for VA benefits is not new and 
material, and the appellant's claim may not be reopened.  
38 U.S.C.A. §§ 5104, 5108, 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 3.156(a), (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and to assist

The Board believes that the disposition of this case is based 
upon the operation of law.  As discussed below, the appellant 
has not achieved predicate status as a veteran under the law.  
Although the Veterans Claim Assistance Act of 2000, Public 
Law No. 106-475, 114 Stat. 2096 (2000), became effective 
prior to this appeal, it is not applicable in this case 
because the law and not the evidence is dispositive of the 
appellant's claim.  See Mason v. Principi, 16 Vet. App. 129, 
132 (2002) (VCAA is not applicable to a claim in which the 
law, and not the evidence, is dispositive of the claim); see 
also Manning v. Principi, 16 Vet. App. 534 (2002) (VCAA has 
no effect on an appeal where the law is dispositive of the 
matter).  Nevertheless, the Board notes that the RO supplied 
the appellant with a letter notifying him about the VCAA in 
October 2003.  In January 2004 the appellant wrote that he 
had no further evidence or record to submit.  Although he 
requested that a review be made under his "correct serial 
number," the serial number provided is the same as the one 
provided to the Service Department in an attempt to verify 
his claimed military service.  Therefore, an additional 
review based on the same information is of no value.

Because it has not been established that the appellant is a 
"veteran" for VA purposes, and since there is no additional 
and pertinent information to dispute the service department 
finding, further development would serve no useful purpose.  
See 38 C.F.R. § 3.159(d)(1) (2005).  This case hinges upon 
the threshold determination as to whether the appellant has 
recognized service to be considered a "veteran," and in 
this regard the service department has verified that he does 
not have the requisite service.  No amount of notice can 
change the appellant's legal status.  The legal outcome is 
clearly dictated by the existing law regardless of any 
further notice the appellant might receive.  Any error for 
noncompliance with the notice provisions of the VCAA is 
harmless.  

Although it is not clear whether the RO sought the medical 
records from the doctor named in the authorization form 
received in November 2003, records pertaining to medical 
treatment in 1965 to 1967 are not probative to the issue of 
establishing that the appellant is a "veteran" for VA 
purposes.  In the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant in this case.  Further 
development and further expending of VA's resources are not 
warranted.


II. Pertinent legal criteria

A.   Applicable legal criteria for basic eligibility

The United States will pay compensation to any veteran 
disabled by disease or injury incurred in or aggravated by 
active service, who was discharged or released under 
conditions other than dishonorable from the period of service 
in which the disease or injury was incurred, provided the 
disability is not the result of the person's own willful 
misconduct.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

The law authorizes the payment of a pension to a veteran of 
wartime who has the requisite service and who is permanently 
and totally disabled from non-service-connected disability 
not due to the veteran's own willful misconduct.  38 U.S.C.A. 
§§ 1502, 1521 (West 2002).

The term "veteran" is defined by law as a person who served 
in the active military, naval or air service, and was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 
3.1(d) (2005).  The term "active military, naval, or air 
service" includes active duty, any period of active duty for 
training during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
the line of duty, and any period of inactive duty training 
during which the individual concerned was disabled or died 
from an injury incurred or aggravated in the line of duty.  
38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6 (2005).

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107 (West 2002); 38 C.F.R. § 3.40 (2005).

Service of persons enlisted under section 14 of Public Law 
No. 190, 79th Congress (Act of Oct. 6, 1945), is included for 
compensation and dependency and indemnity compensation, but 
not for pension benefits.  All enlistments and reenlistments 
of Philippine Scouts in the Regular Army between October 6, 
1945, and June 30, 1947, inclusive, were made under the 
provisions of Public Law No. 190, as it constituted the sole 
authority for such enlistments during that period.  This 
paragraph does not apply to officers who were commissioned in 
connection with the administration of Public Law No. 190.  38 
C.F.R. § 3.40(b) (2005).

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for compensation benefits, but not for 
pension benefits.  Service department certified recognized 
guerrilla service and unrecognized guerrilla service under a 
recognized commissioned officer, only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946, is included for compensation benefits, but not 
for pension benefits.  38 C.F.R. § 3.40(b), (c), and (d) 
(2005).

In general, service before July 1, 1946, in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, while such forces were in the service of the 
Armed Forces of the United States, including recognized 
guerrilla service, shall not be deemed to have been active 
military, naval, or air service for the purposes of awarding 
non-service-connected pension benefits.  See 38 U.S.C.A. § 
107(a) (West 2002); 38 C.F.R. § 3.40 (2003).

The following certifications by the service departments will 
be accepted as establishing guerrilla service:  (1) 
recognized guerrilla service; (2) unrecognized guerrilla 
service under a recognized commissioned officer only if the 
person was a former member of the United States Armed Forces 
(including the Philippine Scouts), or the Commonwealth Army.  
This excludes civilians.  See 38 C.F.R. § 3.40(d)(1), (2) 
(2005).

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation, or 
burial benefits, VA may accept evidence of service submitted 
by an appellant, such as a DD Form 214, Certificate of 
Release or Discharge from Active Duty, or original 
Certificate of Discharge, without verification from the 
appropriate service department if the evidence meets the 
following conditions:

(1) the evidence is a document issued by the service 
department. A copy of an original document is 
acceptable if the copy was issued by the service 
department or if the copy was issued by a public 
custodian of records who certifies that it is a true 
and exact copy of the document in the custodian's 
custody; and

(2) the document contains needed information as to 
length, time, and character of service; and

(3) in the opinion of VA, the document is genuine 
and the information contained in it is accurate.  
However, where the appellant does not submit 
evidence of service or the evidence submitted does 
not meet the requirements of 38 C.F.R. § 3.203, the 
VA shall request verification of service from the 
service department.

The Court has held that VA is prohibited from finding, on any 
basis other than a service department document which VA 
believes to be authentic and accurate, or service department 
verification, that a particular individual served in the 
United States Armed Forces.  Service department findings, 
therefore, are binding on VA for purposes of establishing 
service in the United States Armed Forces.  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).

B.  New and material evidence

Under the provisions of 38 C.F.R. § 3.156(a), evidence is 
considered "new" if it was not previously submitted to 
agency decisionmakers.  See also Struck v. Brown, 9 Vet. App. 
145, 151 (1996); Blackburn v. Brown, 8 Vet. App. 97, 102 
(1995); Cox v. Brown, 5 Vet. App. 95, 98 (1993).  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a).  In determining whether evidence is new 
and material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Prior unappealed decisions of the Board and the RO are final.  
38 U.S.C.A. §§ 7104, 7105(c) (West 2002); 38 C.F.R. §§ 
3.160(d), 20.302(a), 20.1104 (2005).  However, if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, VA shall reopen the claim 
and review the former disposition of the claim.  Manio v. 
Derwinski, 1 Vet. App 145 (1991).  When determining whether 
additional evidence is new and material, VA must determine 
whether such evidence has been presented under 38 C.F.R. 
§ 3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108 (West 2002).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2005).  


III.  Factual background and analysis

A review of the record shows that the appellant filed 
previous claims for VA disability benefits based on disease 
or injury of military service origin.  In December 1993, the 
RO denied the claim on the basis that his name did not appear 
on the roster of recognized guerrillas in the records of the 
office.  In January 1995, the RO denied his claim on the 
basis that the U.S. Army Reserve Personnel Center (APERCEN) 
advised that a thorough search of the records failed to find 
that he had the required military service to be eligible for 
VA benefits.  The appellant disagreed with the December 1993 
determination but did not perfect an appeal and did not 
appeal the January 1995 determination.  Therefore these 
decisions became final.  

In March 2003, the appellant filed a claim for disability 
benefits.  The U.S. Court of Appeals for the Federal Circuit 
(CAFC) has held that the new-and-material-evidence 
requirement set forth in 38 U.S.C.A. § 5108 (West 2002) 
applies to the reopening of claims that were previously 
disallowed for any reason, including those claims for 
establishing status as a claimant.  See D'Amico v. West, 209 
F.3d 1322, 1326-1327 (Fed. Cir. 2000).  In light of this 
holding, it appears that even a claim for basic eligibility 
that has previously been finally denied must first meet the 
new-and-material-evidence standard before such claim can be 
reopened.

The last final decision was the January 1995 rating by the 
RO, wherein legal entitlement to VA benefits was denied based 
on service department certification that the claimant had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
Armed Forces of the United States.  The RO determined that 
the appellant did not have the required military service to 
be eligible for VA benefits.

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).

Evidence of record prior to the recent claim, in addition to 
the appellant's claims forms, included PA, AGO Form No. 55, 
the enlisted record and discharge record.  The appellant's 
enlisted record showed he enlisted in February 1944 and where 
he fought.  The discharge record from the Army of the 
Philippines showed he was discharged in February 1946.  

In December 1993, the RO notified the appellant that his 
claim was disallowed because his name did not appear on the 
roster of recognized guerrillas in the records in its office.  

A certification regarding payment to the men of the "Hq & 
Hq. Serv. Co. 1st Pang. Rgt."  An extract of Special Orders 
dated in February 1946 from the Headquarters of the 
"USAFIP" Area Command showing that the appellant was 
discharged from the active service of the PA for the 
convenience of the government.  

Also submitted was a duplicate copy of PA, AGO Form No. 55 
dated in February 1946.  

An affidavit dated in January 1946 from a Captain in the 
Philippine Army stated that the appellant was inducted in 
February 1944 in the "2nd Squadron ECLGA" and was 
transferred to the "Hq. & Hq. Service Co., 1st Pang. Regt." 
in July 1945.  He affirmed that the appellant's services were 
to the cause of underground movement to the Japanese regime.  
A sheet of paper dated in October 1967 showed the appellant's 
name, service number and other service information.  

In a reply dated in January 1995, the U.S. Army Reserve 
Personnel Center (ARPERCEN) notified the RO that the 
appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.

In January 1995 the RO notified the appellant that his claim 
was denied because the evidence of record showed that he did 
not have the required military service to be eligible for VA 
benefits.  He was further notified that since ARPERCEN 
certified that he had no valid military service he had no 
legal entitlement to VA benefits.  He was advised of his 
appeal rights.  

In March 2003, the appellant submitted a claim, for 
disability benefits based on disease or injury of military 
service origin.  Although he indicated he had served under 
another name, the name provided was an APO mailing address.  

He submitted records regarding civilian service as an 
employee of the U.S. Air Force Officer's Mess during a period 
from 1948 to 1950. 

Other evidence submitted included a copy of an Affidavit for 
Philippine Army Personnel (PA AGO Form 23) dated in January 
1946 which indicates the appellant was a civilian guerrilla; 
a duplicate copy of PA, AGO Form No. 55; a January 2003 
certification from the Armed Forces of the Philippines 
certifying the veteran served as a guerrilla but was not 
carried in the RRGR of 1948; a May 1945 Roster of Troops 
which included the appellant's name; and an authorization 
form for release of information pertaining to medical 
treatment in the 1960's.  The appellant has also claimed that 
he worked as a civilian employee and served as a cook for the 
U.S. Navy.  

The report of an informal conference in December 2004 shows 
that no additional evidence was submitted at that time.  He 
was satisfied with the informal conference in lieu of a 
formal hearing and requested that his case be certified to 
the Board.  He subsequently appeared at a personal Travel 
Board hearing in June 2005.  He was assisted by his grandson, 
and the testimony shows that the appellant never used another 
name.  His time in service was mentioned as was his current 
disability claimed as due to service.  

The appellant's case turns upon a legal issue as to whether 
he had qualifying service for VA benefits purposes.  
Therefore, any new evidence he submitted must be material as 
to that issue.  

To the extent that any of the evidence submitted since 
January 1995 is "new" evidence, (to include any 
administrative records, statements from the appellant, 
authorization forms, Philippine Army records or medical 
evidence which are not duplicative), this evidence is not 
material because it bears no relevance to the issue in this 
case.  Such evidence does not bear directly and substantially 
upon the matter under consideration, which is basic 
eligibility for VA benefits, as established by military 
service verified by official documents and an official source 
(in this case ARPERCEN, now U. S. Army Reserve Personnel 
Command or ARPERSCOM.)  Such an issue turns upon the nature 
of the military service as recognized by law.  To this point, 
in January 1995, the service department has concluded that 
the appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.  

In short, under 38 C.F.R. §§ 3.41 and 3.203, Philippine 
veterans are not eligible for veterans' benefits unless a 
United States service department documents or certifies their 
service.  See Duro, supra.  The Board notes that the proper 
course for the applicant who believes there is a reason to 
dispute the report of the service department or the contents 
of military records is to pursue such disagreement with the 
service department.  See Sarmiento v. Brown, 7 Vet. App. 80, 
85 (1994).  We note that recognition of his service by the 
Philippine Government, although sufficient for entitlement to 
benefits from that Government, is not equally sufficient for 
benefits administered by VA; this Department is bound to 
follow the certifications by the service departments with 
jurisdiction over United States military records.

None of the documents or evidence submitted by the appellant 
since January 1995 (or previously) in support of the claim 
satisfies the requirements of 38 C.F.R. § 3.203 as acceptable 
proof of service, as they are not official documents of the 
appropriate U.S. service department.  Further, although this 
evidence was considered, once verification is sought and a 
negative response is received, 38 C.F.R. § 3.203(a) has no 
further application.  As such, they are not new and material 
evidence.  The appellant has not contended that he had 
service under a different name.  Although the appellant 
claimed in January 2004 that he was submitting a new service 
number, the number submitted was the same service number 
previously reported to the service department for 
verification of service.  Accordingly, the Board finds that a 
further request to the service department to verify or re-
certify additional military service is not warranted.  See 
Sarmiento v. Brown, 7 Vet. App. 80 (1994).  

Evidence from nonofficial sources is not "proof" to 
establish validity of service.  If the evidence is not 
competent to establish proof of service, it necessarily 
follows that the evidence cannot serve as a basis to reopen.  

For these reasons, the Board concludes that the appellant has 
not presented new and material evidence to reopen the claim 
of basic eligibility for VA benefits.  As new and material 
evidence has not been submitted to reopen the appellant's 
claim of basic eligibility for VA benefits, the claim may not 
be reopened.  Accordingly, the Board's analysis must end 
here.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).




ORDER

New and material evidence has not been presented or secured 
to reopen the claim of basic eligibility for VA benefits, and 
the appeal is denied.






____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


